Exhibit FORM 51-102F3 MATERIAL CHANGE REPORT 1. Name and Address of Company Cardiome Pharma Corp. 6190 Agronomy Rd, 6th Floor Vancouver, BC V6T 1Z3 2. Date of Material Change May 13, 2008 3. News Release State the date and method(s) of dissemination of the news release issued under section 7.1 of NI 51-102 4. Summary of Material Change Cardiome Pharma Corp. today reported financial results for the first quarter ended March 31, 2008.Amounts, unless specified otherwise, are expressed in Canadian dollars and in accordance with Canadian Generally Accepted Accounting
